Marshall, Judge.
The appellant was indicted for burglary and convicted of criminal trespass. He was sentenced to serve twelve months. Held:
Though the appellant properly filed a notice of appeal, no enumeration of errors or brief in support thereof was filed in this case following the docketing of the case. Thereafter, the clerk ordered the filing of the enumeration of errors within 5 days and "no later than March 28, 1977.” To date, no enumeration of errors or briefs have been filed. See Rule 14 (a) (Code Ann. § 24-3614 (a)).
A person convicted of crime in a trial court in this state is not entitled to have his conviction reviewed as a matter of right by an appellate court. He must pursue applicable statutory requirements. A convicted party can, by his own conduct, forfeit his appeal. Brown v. State, 236 Ga. 333, 334 (223 SE2d 642) (1976); State v. Denson, 236 Ga. 239 (223 SE2d 640) (1976).
Nevertheless we have examined the record and found no errors materially prejudicial to the appellant’s rights. In the absence of such, we affirm the judgment of the trial court.

Judgment affirmed.


Deen, P. J., and Webb, J., concur.